Citation Nr: 0318283	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  97-14 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
hypertensive heart disease, evaluated as 30 percent disabling 
effective as of October 30, 1995, but prior to January 12, 
1998.

2.  Entitlement to an increased disability evaluation for 
hypertensive heart disease, evaluated as 30 percent disabling 
effective as of January 12, 1998.

3.  Entitlement to an increased disability evaluation for 
right nephrectomy, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to August 
1967, May 1968 to February 1970, and May 1971 to July 1980.

The case initially came before the Board of Veterans' Appeals 
(Board) from a December 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas.  At present, following a remand to the 
RO for additional development in August 1999, the case is 
once again before the Board for appellate review. 

The Board notes that the veteran presented testimony during 
hearings on appeal at the RO before a hearing officer in 
March 1995 and March 1998, as well as before the undersigned 
Veterans Law Judge (VLJ) in May 1999.  Copies of the hearing 
transcripts issued following the hearings are of record.   

In addition, as the Board finds that further development is 
necessary with respect to the claim of entitlement to an 
increased disability evaluation for right nephrectomy, 
currently evaluated as 30 percent disabling, that issue will 
be addressed in the REMAND portion of this decision.




FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issues 
addressed in this appeal.

2.  As of October 30, 1995, but prior to January 12, 1998, 
the veteran's hypertensive heart disease more nearly 
approximated a disability characterized by definite 
enlargement of the heart, sustained diastolic hypertension of 
100 or more and moderate dyspnea on exertion.  The veteran's 
disability was not characterized by sustained diastolic 
hypertension of 120 or more, which may later have been 
reduced, dyspnea on exertion, more than light manual labor 
precluded.

3.  As of September 13, 2001, but not prior, the veteran's 
hypertensive heart disease has more nearly approximated a 
disability characterized by marked enlargement of the heart, 
confirmed by roentgenogram, or the apex beat beyond 
midclavicular line, sustained diastolic hypertension of 120 
or more, which may later have been reduced, dyspnea on 
exertion, more than light manual labor precluded.  This 
disability has not been characterized by definite signs of 
congestive heart failure (CHF), more than sedentary 
employment precluded. 

4.  Prior to and as of September 13, 2001, the veteran's 
hypertensive heart disease has not more nearly approximated a 
disability characterized by chronic CHF, or; workload of 3 
METs or less resulting in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of less than 30 percent. 


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability 
evaluation in excess of 30 percent for hypertensive heart 
disease, effective as of October 30, 1995, but prior to 
January 12, 1998, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1- 4.14, 
4.104 Diagnostic Code 7007 (1997).

2.  The criteria for the assignment of a 60 percent 
disability evaluation for hypertensive heart disease, 
effective as of September 13, 2001, but not prior, have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. 
§§ 3.321, 4.1- 4.14, 4.104 Diagnostic Code 7007 (1997); 38 
C.F.R. §§ 3.321, 
4.1- 4.14, 4.104 Diagnostic Code 7007 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is satisfied that all 
assistance to the appellant by VA has been provided, as 
required by law regarding the issues addressed in this 
appeal.  On November 9, 2000, the President signed the 
"Veterans Claims Assistance Act of 2000" (VCAA), 38 
U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 45,630-45,632 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159), which modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The law affects a case such as this because it 
was pending on the date of enactment of the new law.  This 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

In August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  66 Fed. Reg. 45,620, 45,629 
(August. 29, 2001).  Accordingly, in general where the record 
demonstrates that the statutory mandates have not been 
satisfied, the regulatory provisions likewise are not 
satisfied.  However, in this case, for the reasons set forth 
below, the VA has complied with the VCAA of 2000 as well as 
the recent implementing regulations.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to an 
increased rating for his hypertensive heart disease via the 
various rating decisions issued since 1994, the statement of 
the case and supplemental statements of the case issued in 
1995 and 2002, and the August 1999 Board remand.  
Specifically, the appellant has been informed of the need to 
provide evidence showing that his hypertensive heart disease 
is more severe than currently evaluated.  Therefore, the 
notification requirement has been satisfied.  See Quartuccio, 
supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c)).  In this case, 
all available and identified medical records have been 
obtained.  Pursuant to the August 1999 Board remand, the 
veteran was contacted via correspondence dated July 2000, was 
informed that additional development was being performed by 
the RO, and was given the opportunity to submit additional 
evidence or argument in support of his case.  Per the Board's 
August 1999 remand request, the veteran underwent VA 
examinations in August 2000 and September 2001.  Moreover, 
the veteran has been given the opportunity to present 
additional evidence and/or arguments during hearings on 
appeal at the RO in March 1995 and March 1998, as well as 
before the undersigned VLJ in May 1999.  The present record 
includes all identified evidence, which may aid the veteran's 
case or might be pertinent to the bases of the claims.  Thus, 
the duty to assist requirement has been satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, although the veteran has not been provided with 
specific information concerning the VCAA, the present appeal 
is in compliance with the requirements of the new law, as 
discussed above.  Under these circumstances, VA has done 
everything reasonably possible to assist the veteran, and a 
remand would serve no useful purpose.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  Further development and further expending of VA's 
resources is not warranted.

In this case, in a November 1987 rating decision, the veteran 
was granted service connection for hypertension, and was 
rated as 10 percent disabling under Diagnostic Code 7101, 
effective June 1987.  In a June 1992 rating decision, the 
veteran's disability was increased to a 20 percent rating 
effective April 1991.  And, in a May 1996 rating decision, 
the veteran's disability was recharacterized as hypertension 
with hypertensive heart disease, and was increased to a 30 
percent rating under Diagnostic Code 7007, effective October 
1995.  Subsequently, in the August 1999 Board 
decision/remand, the Board awarded the veteran a 30 percent 
rating for his disability effective prior to October  30, 
1995 (as of August 11, 1994), and remanded the issue of 
entitlement to an increased rating in excess of 30 percent 
effective as of October 30, 1995.  At present, following the 
additional development requested in the August 1999 Board 
remand, the veteran's case is again before the Board for 
appellate review.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2002).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2002).

With respect to the applicable criteria, during the pendency 
of the veteran's appeal, the rating criteria for evaluating 
cardiovascular disorders were revised and amended effective 
January 12, 1998.  In Karnas v. Derwinski, the Court held 
that where the law or regulation changes after a claim has 
been filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  However, where compensation is awarded or increased 
pursuant to any Act or administrative issue, the effective 
date of such an award or increase shall not be earlier than 
the effective date of the Act or administrative issue.  See 
38 U.S.C.A. § 5110(g) (West 2002).  In addition, the General 
Counsel of VA has held that if the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 2002) can be no 
earlier than the effective date of that change.  See 
VAOPGCPREC 3-2000 (2000).  As such, the revised Rating 
Schedule for cardiovascular disorders cannot be applied to a 
claim for any date prior to January 12, 1998. 

Prior to January 12, 1998, the rating criteria for evaluating 
hypertensive heart disease, under C.F.R. § 4.104, Diagnostic 
Code 7007 (1997), assigned a 30 percent rating if the 
condition presented evidence of definite enlargement of the 
heart, sustained diastolic hypertension of 100 or more, 
moderate dyspnea on exertion.  A 60 percent rating required 
marked enlargement of the heart, confirmed by roentgenogram, 
or the apex beat beyond midclavicular line, sustained 
diastolic hypertension of 120 or more, which may later have 
been reduced, dyspnea on exertion, more than light manual 
labor precluded.  And, a 100 percent rating required definite 
signs of congestive heart failure (CHF), more than sedentary 
employment precluded.

The revised rating criteria defines one MET (metabolic 
equivalent) as the energy cost of standing quietly at rest 
and represents an oxygen uptake of 3.5 millimeters per 
kilogram of body weight per minute.  When the level of METs 
at which dyspnea, fatigue, angina, dizziness, or syncope 
develops is required for evaluation, and a laboratory 
determination of METs by exercise testing cannot be done for 
medical reasons, an estimation by a medical examiner of the 
level of activity (expressed in METs and supported by 
specific examples, such as slow stair climbing or shoveling 
snow) that results in dyspnea, fatigue, angina, dizziness, or 
syncope may be used to rate the veteran.  38 C.F.R. § 4.104, 
Note (2) (2002).

As of January 12, 1998, the revised rating criteria under 38 
C.F.R. § 4.104, Diagnostic Code 7007 (2002), a 30 percent 
rating requires hypertensive heart disease with a workload of 
greater than 5 METs but not greater than 7 METs resulting in 
dyspnea, fatigue, angina, dizziness, or syncope, or; there is 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
rating requires more than one episode of acute CHF in the 
past year, or; workload greater than 3 METs but not greater 
than 5 METs resulting in dyspnea, fatigue, angina, dizziness, 
or syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  And, a 100 percent rating 
requires chronic CHF, or; workload of 3 METs or less 
resulting in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
less than 30 percent.


I.  Increased Disability Evaluation for Hypertensive
Heart Disease, Effective as of October 30, 1995, but Prior to 
January 12, 1998.

With respect to the evidence of record, the evidence includes 
medical records from the Little Rock VA Medical Center dated 
since the early 1980s to the present.  These records include 
October 1995 notations indicating the veteran's blood 
pressure reading was 138/88 and that his hypertension was 
controlled.  July 1996 notations confirm that the veteran's 
hypertension continued to be controlled.  And, September 1996 
notations indicate the veteran was doing "fine," had 
started to jog again about 1 1/2 miles, and his blood pressure 
readings were 140/90 and 152/92.

Medical records from the Medical Center of South Arkansas 
dated from 1995 to 2000 describe the treatment the veteran 
has received over time for various health problems, including 
his service-connected hypertensive heart disease.  
Specifically, October 1995 notations indicate the veteran was 
primarily seen for acute duodenal ulcer bleeding, but his 
secondary diagnosis was arterial hypertension with 
cardiovascular disease.  The objective medical findings 
included normal blood pressure, heart with regular rhythm and 
without murmur or gallops, and normal myocardial perfusion 
imaging.  Two electrocardiograms (EKGs) revealed evidence of 
left ventricular hypertrophy with strain and slight stress 
testing elevation, but an echocardiogram showed only moderate 
concentric ventricular hypertrophy with no evidence of any 
wall motion abnormality.  As well, the left ventricular 
function was well preserved.  The veteran's diagnoses 
included hypertensive cardiovascular disease, doubt coronary 
artery disease.

Upon a review of the evidence, the Board finds that, as of 
October 30, 1995, but prior to January 12, 1998, the 
veteran's hypertensive heart disease more nearly approximated 
a disability characterized by definite enlargement of the 
heart, sustained diastolic hypertension of 100 or more, 
moderate dyspnea on exertion.  Specifically, the Board finds 
that the above evidence clearly indicates that the veteran's 
heart was enlarged prior to January 1998, as well as that the 
veteran's diastolic reading had not risen above 105.  See 
38 C.F.R. § 4.104 Diagnostic Code 7007 (1997).  In this 
regard, the disability was not characterized by sustained 
diastolic hypertension of 120 or more, which may later have 
been reduced, dyspnea on exertion, more than light manual 
labor precluded.  See id.  As such, the Board finds that the 
preponderance of the evidence does not demonstrate that the 
veteran's disability picture meets the criteria for the 
assignment of a disability evaluation in excess of 30 percent 
for hypertensive heart disease under the old criteria for 
hypertensive heart disease, Diagnostic Code 7007, as 
effective October 30, 1995, but prior to January 12, 1998.  
Id.  Therefore, the veteran's claim is denied.

II.  Increased Disability Evaluation for Hypertensive
Heart Disease, Effective as of January 12, 1998.

The relevant evidence of record includes a May 1998 VA 
examination report that shows the veteran's blood pressure 
readings at that time were 170/100, 170/105 and 170/105.  At 
this time the veteran was taking Adalat with fairly good 
blood pressure control.  Upon physical examination, it was 
determined that his point of maximum impulse was outside the 
mid-clavicular line and his heart was enlarged.  He had grade 
I-II  systolic murmur at the base and grade II-III diastolic 
murmur along the left sternal border consistent with aortic 
insufficiency.  The veteran's diagnosis was hypertensive 
heart disease.

The relevant evidence also includes medical records from the 
Little Rock VA Medical Center dated since the early 1980s to 
the present, which include January 1999 notations showing 
blood pressure measurements of 183/105, 171/100 and 155/97.  
August 1999 notations also show that the veteran's 
hypertension was deemed to be stable and that his blood 
pressure measurement was 163/85.  And, December 1999 
notations indicate his blood pressure was 132/64 but that it 
was suspected that the blood pressure machine was incorrect.  
However, interpretation of the Holter monitor from August 
1999 revealed sinus rhythm with heart rate average of 93 with 
frequent ventricular ectopy and rare supraventricular 
tachycardia.

An August 2000 VA examination report reveals the veteran's 
diagnosis was hypertension with hypertensive heart disease 
without significant dyspnea and no angina or syncope.  At 
this time the veteran had dizziness when having arrhythmias, 
which was corrected with medication.  X-rays taken at this 
time, in comparison to a September 1998 examination, revealed 
heart size minimally enlarged.

Lastly, a September 13, 2001 examination report shows the 
veteran complained of fatigue, weakness and leg swelling, but 
reported no dizziness or pressure in his chest and denied 
angina or syncope.  His blood pressure measurement was 
250/140.  His rhythm was basically regular with occasional 
extra systoles and grade II diastolic murmur at the base.  It 
was the examiner's opinion that the veteran's blood pressure 
was uncontrolled, that it was difficult to determine his 
heart size because of his thick chest wall, and that there 
was no evidence of atrial fibrillation or atrial flutter.  
More importantly, the examiner indicated that the veteran 
should be precluded from anything other than light manual 
labor until his blood pressure was controlled.  Exercise 
physiology was contradicted to determined METs at this time, 
and due to the veteran's uncontrolled blood pressure, his 
METs were estimated to be 2.  An attached March 1998 
2D/Doppler report shows the veteran's estimated left 
ventricular ejection fraction was 55 percent.

Upon a review of the evidence, the Board finds that, as of 
September 13, 2001, but not prior, the veteran's hypertensive 
heart disease meets the old criteria for the assignment of a 
60 percent disability evaluation for hypertensive heart 
disease.  See 38 C.F.R. § 4.104 Diagnostic Code 7007 (1997); 
Karnas, supra.  The veteran's claim is thus granted to this 
extent only.

As of September 13, 2001, but not prior, the veteran's 
disability has more nearly approximated a disability 
characterized by marked enlargement of the heart, confirmed 
by roentgenogram, or the apex beat beyond midclavicular line, 
sustained diastolic hypertension of 120 or more, which may 
later have been reduced, dyspnea on exertion, more than light 
manual labor precluded.  Specifically, per the September 2001 
VA examination report, he has had a blood pressure 
measurement of 250/140, has enlarged heart (although 
difficult to determine the specific size) and basically 
regular rhythm with occasional extra systoles and grade II 
diastolic murmur at the base, and anything other than light 
manual labor is precluded for this veteran until his blood 
pressure is controlled.  

However, as the preponderance of the evidence does not show 
that the veteran's disability is characterized by definite 
signs of congestive heart failure, and that more than 
sedentary employment has been precluded for this veteran, the 
Board finds that the assignment of a disability evaluation in 
excess of 60 percent, under the old criteria for hypertensive 
heart disease, Diagnostic Code 7007, is not warranted 
effective prior to and/or as of September 13, 2001. 

Evaluating the veteran under the new criteria for 
hypertensive heart disease, Diagnostic Code 7007 as effective 
January 12, 1998, the Board finds that the assignment of a 
disability evaluation in excess of 30 percent (including in 
excess of 60 percent as of September 2001) is not warranted.  
The medical evidence does not show that the veteran's 
hypertensive heart disease is characterized by more than one 
episode of acute CHF in the past year, or; workload greater 
than 3 METs but not greater than 5 METs resulting in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  
As well, the disability has not been characterized by chronic 
CHF, or; workload of 3 METs or less resulting in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  The Board acknowledges that (per the September 2001 
VA examination report discussed above) the veteran's METs 
were estimated to be 2 and his estimated left ventricular 
ejection fraction was 55 percent (per the March 1998 
2D/Doppler report).  However, the evidence simply does not 
show that the veteran has presented evidence of episodes of 
chronic CHF, dyspnea, fatigue angina or syncope, although he 
has reported some dizziness.  As well, the veteran's last 
left ventricular dysfunction with an ejection fraction 
measurements have not been between 30 and 50 percent, or less 
than 30 percent.  As such, the Board finds that the 
preponderance of the evidence does not demonstrate that the 
veteran's disability picture meets the criteria for the 
assignment of a disability evaluation in excess of 30 percent 
for hypertensive heart disease under the new criteria for 
hypertensive heart disease, Diagnostic Code 7007, as 
effective January 12, 1998.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7007 (2002).  Therefore, the assignment of a 
disability evaluation in excess of 30 percent under the new 
criteria for hypertensive heart disease is not warranted.

III.  Conclusion.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2002) have been 
considered whether or not they were raised by the appellant 
as required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (2002) is warranted.  
In the instant case, however, there has been no showing that 
the veteran's hypertensive heart disorder has caused marked 
interference with employment prior to or as of January 1998 
(i.e., beyond that contemplated in the currently assigned 
evaluation) or the need for frequent periods of 
hospitalization, or has otherwise rendered impracticable the 
application of the regular schedular standards.  
Specifically, the Board finds that the medical evidence of 
record simply does not show that the veteran's disability, 
per se, is productive of marked interference with employment.  
In this respect, the law is clear that only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on these issues.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991). 

To the extent that the claimant may experience functional 
impairment due to the service-connected hypertensive heart 
disorder, the Board finds that such impairment is 
contemplated in the currently assigned ratings.  The Board 
acknowledges that the September 2001 VA examination report 
indicates that the veteran is precluded from anything other 
than light manual labor until his blood pressure is 
controlled.  However, the evidence does not show that the 
service-connected hypertensive heart disability, alone, is 
productive of marked interference with employment.  In other 
words, the evidence shows the veteran is able to pursue other 
light-manual-labor or non-manual-labor type of work.  In 
essence, the Board finds no evidence of an exceptional or 
unusual disability picture in this case which renders 
impracticable the application of the regular schedular 
standards.

With respect to the disability at issue, the applicable 
rating criteria contemplate higher ratings.  However, the 
Board has not found the disability under consideration to be 
of such severity as to warrant assignment of higher ratings 
on a schedular basis, other than that indicated above.  
Likewise then, referral for consideration for an extra-
schedular evaluation is not warranted here.  See Bagwell v. 
Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

A disability evaluation in excess of 30 percent for 
hypertensive heart disease, effective as of October 30, 1995, 
but prior to January 12, 1998, is denied.

A 60 percent disability evaluation for hypertensive heart 
disease, effective as of September 13, 2001, but not prior, 
is granted, subject to provisions governing the payment of 
monetary benefits.


REMAND

As discussed above, during the pendency of this appeal, on 
November 9, 2000, the President signed into law the VCAA.  
Pursuant to the VCAA, VA first has a duty to notify the 
veteran and his/her representative of any information and 
evidence necessary to substantiate a claim for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)).  Further, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate a 
claim, although the ultimate responsibility for furnishing 
evidence rests with the veteran.  See 38 U.S.C.A. § 5103A 
(West 2002); 66 Fed. Reg. 46,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c)).  In the 
present case, the Board finds that VA's redefined duties to 
notify and assist a claimant, as set forth in the VCAA, have 
not been fulfilled regarding the issue of entitlement to an 
increased disability evaluation for right nephrectomy, 
currently evaluated as 30 percent disabling.  For the below 
described reasons, the case is remanded to the RO for 
additional development. 

A preliminary review of the record reflects that the last VA 
examinations in 2000 and 2001 failed to include relevant 
medical objective findings which would allow the Board to 
rate the veteran's right nephrectomy under the appropriate 
rating criteria.  In this respect, if the medical evidence of 
record is insufficient, or, in the opinion of the Board, of 
doubtful weight or credibility, the Board is always free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  However, it is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Accordingly, in 
order to afford the veteran due process of law, the veteran 
should be scheduled to undergo the below described VA 
examination in order to assess the current status of his 
service-connected right nephrectomy.

Moreover, the RO should contact the veteran and inquire as to 
all of his dates of treatment by any private health care 
provider and/or at any VA facility since November 2000 to the 
present, including but not limited to any treatment at the 
North Little Rock VA Medical Center.  Subsequently, the RO 
should assist the appellant in obtaining any records that may 
be identified as relevant to the claim on appeal.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth in 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)).  The claims files 
must include documentation that the RO 
has complied with the VA's redefined 
duties to notify and assist a claimant as 
set forth in the VCAA and as specifically 
affecting the issue of entitlement to an 
increased disability evaluation for right 
nephrectomy.

2.  The RO should contact the veteran and 
request that he provide a list of the 
names and addresses of all doctors and 
medical care facilities (hospitals, HMOs, 
etc.) who have treated him for the 
service-connected right nephrectomy since 
November 2000 to the present.  Provide 
the veteran with release forms and ask 
that a copy be signed and returned for 
each health care provider identified and 
whose treatment record are not already 
contained within the claims files.  When 
the veteran responds, obtain records from 
each health care provider he identifies 
(except where VA has already made 
reasonable efforts to obtain the records 
from a particular provider).  If these 
records can't be obtained and there is no 
affirmative evidence that they don't 
exist, inform the veteran of the records 
that the RO was unable to obtain, 
including what efforts were made to 
obtain them.  Also inform the veteran 
that adjudication of the claim will be 
continued without these records unless he 
is able to submit them.  Allow an 
appropriate period of time within which 
to respond.

3.  The RO should request that the 
veteran provide information as to the 
dates of any treatment for the service-
connected right nephrectomy at any VA 
medical facility since November 2000 to 
the present.  All identified treatment 
records from any reported VA medical 
facility not already contained within the 
claims files should be obtained and 
associated with the claims files, 
including treatment records from the 
North Little Rock VA Medical Center from 
November 2000 to the present.  If the 
search for the above records has negative 
results, the claims files must be 
properly documented with information 
obtained from the VA facility(ies).

4.  Only after the development described 
above has been completed, the RO should 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examination:
a)  The veteran should be scheduled to 
undergo a VA examination, conducted by an 
appropriate medical specialist, to 
evaluate the severity of the veteran's 
service-connected right nephrectomy.  The 
claims folders must be made available to 
and be thoroughly reviewed by the 
examiner in connection with the 
examination.  The examiner must indicate 
in the examination report that the claims 
files were reviewed.  All necessary tests 
and studies should be conducted in order 
to assess the current status of the 
service-connected right nephrectomy.  
Following a review of the veteran's 
medical records and history, the examiner 
should discuss all relevant medical 
evidence/findings regarding the service-
connected right nephrectomy, including 
the presence/absence of constant 
albuminaria, any edema, blood urea 
nitrogen (BUN) and creatinine 
measurements, and/or any lethargy, 
weakness, anorexia, weight loss or 
limitation of exertion.

Since the examination is to be conducted 
for compensation rather than for 
treatment purposes, the medical 
specialist should be advised to address 
the functional impairment of the 
appellant's service-connected right 
nephrectomy, in correlation with the 
applicable diagnostic criteria set forth 
in the VA Rating Schedule, 38 C.F.R. Part 
4 (2002).  The medical specialist must 
address the degree of severity and 
medical findings that specifically 
correspond to the criteria listed in the 
Rating Schedule for renal dysfunction 
(38 C.F.R. § 4.115a) and the removal of 
one kidney (38 C.F.R. § 4.115b, 
Diagnostic Code 7500).

Upon examination of the veteran, the 
examiner should render an opinion as to 
the effect that the service-connected 
right nephrectomy has, if any, on his 
earning capacity.  The examiner should 
further comment as to the veteran's 
current level of occupational impairment 
due to his disability, and as to other 
alternative types of employment 
recommended for the veteran, if any, 
given this disability.  Moreover, the 
examiner should render an opinion as to 
whether the right nephrectomy alone has 
caused marked interference with the 
veteran's employment, or the need for 
frequent periods of hospitalization.  It 
is requested that the VA specialist 
reconcile any contradictory evidence 
regarding the above questions.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

5.  The veteran should be given adequate 
notice of the requested examination, 
which includes advising him of the 
consequences of his failure to report to 
the examination.  If he fails to report 
to the examination, this fact should be 
noted in the claims folders and a copy of 
the scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folders.

6.  Thereafter, the RO must review the 
claims folders and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report is deficient in 
any manner or fail to include adequate 
responses to the specific clinical 
findings/opinions requested, it must be 
returned to the examiner for corrective 
action. 38 C.F.R. § 4.2 (2002).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

7.  After completion of the above, the RO 
should readjudicate the appellant's claim 
seeking entitlement to an increased 
disability evaluation for right 
nephrectomy, currently evaluated as 30 
percent disabling, taking into 
consideration 38 C.F.R. §§ 3.321, 4.115a-
b (2002.  Additionally, the RO's 
consideration of referring the service-
connected claim for extraschedular 
evaluations under 38 C.F.R. § 3.321(b)(1) 
must be documented on readjudication.  

8.  If the determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The veteran is free to submit any additional evidence he 
desires to have considered in connection with the current 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No further action is required of the veteran until he is 
notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2002) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
	A. BRYANT	
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



